DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the sidewalls of the elevator portion” and “the sidewalls of the receiver portion” which lack proper antecedent basis in the claims.
Claim 9 recites “the sidewalls of the receiver portion” which lacks proper antecedent basis in the claims.
Claim 10 recites “their lower edge” and “the sidewalls of the receiver portion” which lack proper antecedent basis in the claims.
Claim 11 recites “the sidewalls of the receiver portion” which lacks proper antecedent basis in the claims.
Claim 12 recites “the end wall” and “the sidewalls of the receiver portion” which lack proper antecedent basis in the claims.  Claim 13 is dependent on indefinite claim 12.
Claim 14 recites “the end wall” which lacks proper antecedent basis in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, 12-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Girouard (US 6,464,426 B1).
Consider claim 1.  Girouard teaches an agricultural reloader for transferring crop materials from a field to an over-the-road trailer, the agricultural reloader comprising:  a chassis (12) transportable over a field; and a conveyor chute (23) extending along a longitudinal axis and supported by the chassis, the conveyor chute having upstanding sidewalls on either side of a bottom wall (see figs. 1 and 2), the bottom wall providing a conveyor (22, 26) moving material within the conveyor chute over the bottom wall between the sidewalls, wherein the conveyor chute provides:  a first elevator portion (26) pivotally attached at a proximal end to the chassis to allow, in an operating state, elevation of a distal end of the elevator portion over the trailer (upper dotted line position of 26 in fig. 1), and, in a transportation state, to allow lowering of the distal end of the elevator portion against the chassis (solid line position of 26 in fig. 1); and a second receiver portion (23) open to receive crop material downwardly into the receiver portion between the sidewalls and in angled communication with the elevator portion in the operating state; wherein the conveyor operates to move crop materials received in the receiver portion longitudinally through the receiver portion to the elevator portion and out of an open distal end of the elevator portion (see column 8, lines 10-30).
Consider claim 2.  Girouard teaches that the elevator portion extends in cantilever beyond an end of the chassis in the operating state (see fig. 1).
Consider claim 3.  Girouard teaches that bottom walls of the elevator portion and receiver portion are substantially coplanar in the transportation state (solid line position of 26 in fig. 1).
Consider claim 4.  Girouard teaches that the receiver portion pivots with respect to the elevator portion about a horizontal axis (42).
Consider claim 7.  Girouard teaches that both the elevator portion and receiver portion of the conveyor chute are aligned along a common vertical plane (along plane of fig. 1) when the elevator portion is in the operating state and the transportation state.
Consider claim 8.  As best understood in view of the 35 U.S.C. 112 rejection above, Girouard teaches that the sidewalls of the elevator portion extend upward to a rim (upper rim of 23, see fig. 1) having a first separation perpendicular to the longitudinal axis and wherein the sidewalls of the receiver portion extend upward to a rim (upper rim of 23, see fig. 1) having a second separation perpendicular to the longitudinal axis greater than the first separation.
Consider claim 12.  As best understood in view of the 35 U.S.C. 112 rejection above, Girouard teaches that the end wall communicates with the sidewalls of the receiver portion through shield portions (passage through which 22 travels to meet 26, see fig. 1) to allow movement between the sidewalls of the receiver portion and end wall while preventing an escape of materials between the sidewalls of the receiver portion and end wall with movement of the sidewalls of the receiver portion.
Consider claim 13.  Girouard teaches that sidewalls of the receiver portion further include shield portions (passage through which 22 travels to meet 26, see fig. 1) to allow movement between the sidewalls of the receiver portion and sidewalls of the elevator portion while preventing the escape of material between the sidewalls of the receiver portion and sidewalls of the elevator portion.
Consider claim 14.  As best understood in view of the 35 U.S.C. 112 rejection above, Girouard teaches that the shield portions describe regions of overlap between the end wall and sidewalls of the receiver area (see fig. 1).
Consider claim 15.  Girouard teaches that the conveyor provides a continuous portion of a conveyor loop extending over the bottom wall of the elevator portion and receiver portion (see fig. 1).
Consider claim 18.  Girouard teaches bumpers (proximate 18, see fig. 1) extending from the chassis at an end of the chassis supporting the receiver portion, the bumpers sized to limit travel of vehicles discharging crop materials into the receiver portion moving longitudinally toward the receiver portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Girouard (US 6,464,426 B1).
Consider claim 5.  Girouard teaches that the chassis provides at least a left and right side wheel (18) having outer wheel surfaces separated by a trailer width and wherein the sidewalls of the first elevator portion lie within the trailer width (see figs. 1 and 2).  Girouard does not explicitly teach the size of the trailer width.  It would have been obvious to a person having ordinary skill in the art to make the trailer width no more than 8' 6", since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Please see In re Rose
Consider claim 6.  Girouard teaches an actuator position (proximate reference character “32” in fig. 1) between the chassis and a distal portion of the elevator to raise the elevator portion to the operating state and lower the elevator portion to the transportation state.  Girouard does not explicitly teach the angles of the operating state and of the transportation state.  It would have been obvious to a person having ordinary skill in the art to make the operating state at least 20° upward from horizontal and the transportation state lower than 10° above horizontal, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Please see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and MPEP 2144.04(IV)(A).
Claims 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Girouard (US 6,464,426 B1) in view of Van Mill et al. (US 2017/0354091 A1), hereafter referred to as Van Mill.
Consider claims 16 and 17.  Girouard does not explicitly teach a tractor hitch as specifically claimed.  Van Mill teaches a chassis having a tractor hitch (1020) for connecting the chassis to a tractor to draw the chassis over a field, the tractor hitch extending longitudinally from an end of the chassis and being mounted to retract longitudinally (via 1028) toward the chassis when the receiver portion is not in use.  It would have been obvious to a person having ordinary skill in the art to modify Girouard’s chassis with a tractor hitch as taught by Van Mill in order to improve the flexibility of the reloader by allowing it to be pulled by an existing tractor.
Consider claim 19.  Girouard does not explicitly teach a downwardly opening chute as specifically claimed.  Van Mill teaches a downwardly opening chute (204) attached at a rear of an elevator portion to direct material discharged from the rear of the elevator portion downwardly.  It would have been obvious to a person having ordinary skill in the art to modify Girouard’s elevator portion with a downwardly opening chute as taught by Van Mill in order to direct material accurately into a receiver.
Conclusion
There are currently no prior art rejections for claims 9-11.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists references which teach various self-unloading vehicles having conveyors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015.  The examiner can normally be reached on Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JONATHAN SNELTING/Primary Examiner, Art Unit 3652